Order, entered on October 4, 1965, dismissing as moot the application of appellants Thomas Nelson & Sons and Thomas Nelson & Sons, Ltd., for a stay of arbitration, unanimously reversed, on the law and on the facts, without costs or without disbursements, and the application granted to the extent of staying the arbitration as against said appellants only. After the stay application was made, respondents conceded that appellants were not required to arbitrate with them. However, appellants were two of the parties to whom the demand for arbitration was addressed, and they are entitled to the protection of a judicial determination that respondents may not demand arbitration of them. Settle order on notice. Concur — Botein, P. J., Breitel, Stevens, Eager and Steuer, JJ.